Citation Nr: 9911077	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-14 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for herpes simplex.

2.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to October 
1962, October 1962 to October 1965, and July 1966 to March 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 1998, 
the Board remanded this case to the RO for additional 
development.  At that time, it was noted that the issue 
before the Board was whether new and material evidence had 
been presented to reopen a claim for service connection for a 
skin disorder denied in October 1985.  In the October 1985 
rating decision, the RO denied the claim of service 
connection for a skin disorder, characterized as acne 
vulgaris.  Since the Board's August 1998 remand, the veteran 
has clarified the issues he wishes the Board to address at 
this time before a hearing held before the undersigned in 
December 1998.  These issues include entitlement to service 
connection for herpes simplex and skin cancer as the result 
of exposure to the sun during active service.  

While herpes simplex, skin cancer and acne can cause skin 
disorders, the issue of entitlement to service connection for 
acne vulgaris is not analogous to the issues of service 
connection for herpes simplex and skin cancer.  Consequently, 
the Board must find that the issues before the Board at this 
time have not been the subject of a previous VA denial.  
Accordingly, the Board will address the issues of service 
connection for herpes simplex and skin cancer on a de novo 
basis.  As the RO has specifically addressed these issues on 
a de novo basis in both the Statement of the Case of April 
1997, and the Supplemental Statement of the Case of October 
1997, the Board finds no prejudice to the veteran in fully 
adjudicating these claims at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Both the veteran and his 
representative have been given the opportunity to review the 
evidence of record and submit argument to support these 
claims.  He has provided testimony on these issues on two 
occasions.  The veteran's arguments and those of his 
representative have focused squarely on the issue of service 
connection, not whether new and material evidence has been 
submitted.  Accordingly, there is no basis for an additional 
delay in the adjudication of this case and the Board will 
proceed with the adjudication of the claims on a de novo 
basis.  


FINDINGS OF FACT

1.  There is no competent evidence that tends to relate the 
veteran's herpes simplex to service.

2. There is no competent evidence that tends to relate the 
veteran's skin cancer to service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for herpes 
simplex is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for skin 
cancer is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records, including extensive treatment and 
evaluation reports, make no reference to either herpes 
simplex or skin cancer.  In April 1983, three subcutaneous 
masses, two on the right inner upper arm and one on the 
abdomen, were removed.  Testing of these excisions at the 
United States Air Force Academy Hospital in Colorado 
indicated that all three tissue samples consisted of mature 
adult fat cells.  The multiple lipomas were found to be 
benign.  Skin cancer was not diagnosed.  In November 1980, 
two lumps of tissue were removed from the veteran's right 
forearm and right upper arm.  Tissue examination at the 
United States Air Force Academy Hospital found no evidence of 
malignancy.

Service medical records do reveal treatment for periodic skin 
rashes and blisters.  For example, in a March 1980 service 
medical evaluation it was noted that the veteran had red 
spots on his chest and back for four years.  In January 1984, 
the veteran was treated for nontender cysts on the face.  
Once again, no indication of either herpes simplex or skin 
cancer is found.

At his retirement evaluation in December 1984, neither skin 
cancer nor herpes simplex was found.  It was noted that 
growths were removed from the inner upper arm and abdomen 
with a "normal recovery."  The veteran was discharged from 
active service in March 1985.

In April 1985, the veteran filed a claim for VA compensation.  
At that time, the veteran made no reference to either herpes 
simplex or skin cancer.  At a VA medical evaluation in May 
1985, neither herpes simplex nor skin cancer was found.  The 
examiner did note the removal of multiple lipomas.  It was 
noted that all scars from these excisions were well healed 
and nontender.  The veteran noted the recurrence of lipomas 
on his left arm and thighs.  He denied any family history of 
lipomas, had no known history of hyperlipidemia, and denied 
any exposure to toxic chemicals.  The examiner stated that 
these lipomas were nontender and only gradually enlarging.

In an October 1985 rating determination, service connection 
was awarded for scars caused by the excision of multiple 
lipomas.  

In a notice of disagreement and substantive appeal regarding 
issues not before the Board at this time, the veteran made no 
reference to either skin cancer or herpes simplex.  The 
veteran filed an additional claim for VA compensation in 
October 1986.  He again made no reference to the issues 
before the Board at this time.  At a VA evaluation in January 
1987 and in a January 1987 statement, he did not refer to 
either disability.

In March 1988, the veteran filed an additional claim for VA 
compensation.  Once again, no reference to the issues before 
the Board at this time was made.  An additional VA evaluation 
in April 1988 failed to note either herpes simplex or skin 
cancer.  The veteran filed additional claims for VA 
compensation in February 1994 and April 1995.  Again, no 
reference was made to the issues before the Board at this 
time.  Outpatient treatment records obtained by the RO during 
this period make no reference to either disability.

In May 1995, more than 10 years after his discharge from 
active service, the veteran claimed entitlement to service 
connection for herpes simplex and skin cancer.  The veteran 
indicated that during his active service with the United 
States Marine Corps in 1959 he was exposed to the sun for 
extended periods and had to be treated for a serious sunburn.  
He also noted having to work as a lifeguard while on active 
duty with the Army in 1963.  The veteran also noted "skin 
cancer" lesions removed from the left side of his chest 
during his active service.  

The veteran submitted a VA Form 21-8359 to enable the RO to 
obtain records from the Brooke Army Medical Center regarding 
recent treatment of the conditions at issue.  This request 
for medical records was sent to the Brooke Army Medical 
Center in July 1995.  In a September 1995 response, the 
Brooke Army Medical Center stated that a thorough search of 
their medical files revealed no records available regarding 
the veteran.  

At a May 1995 VA orthopedic evaluation, no reference was made 
to the conditions at issue.

In November 1995, the RO found the veteran's claims of 
service connection for herpes and skin cancer to be not well 
grounded as a matter of law.  He appealed this determination 
to the Board.  During this time, additional outpatient 
treatment records were obtained.  An April 1994 outpatient 
treatment report notes the veteran's sexually transmitted 
disease (STD).  At that time, it was noted that the herpes 
simplex virus was more than 10 years old.  This notation was 
based on a history provided by the veteran.  A June 1995 
outpatient treatment record notes the herpes simplex virus 
was currently asymptomatic.  A review of the record at that 
time by the examiner indicated that the diagnosis occurred in 
1994 or 1995.  These outpatient treatment records make no 
reference to skin cancer.

In his July 1996 substantive appeal, the veteran noted 
treatment during his active service for a blister of the 
abdomen, rosacea, a blister of the groin area, swelling, skin 
lesions, acne, rashes, and red spots on his chest and back.  
It was contended that these symptoms, and others, were the 
manifestations of his herpes simplex virus.  It was also 
contended that the herpes simplex virus had been in his 
system throughout his military career, 1958 to 1985, and the 
outbreaks had been misdiagnosed as either folliculitis or a 
skin rash.  The veteran indicated that no tests were ever 
conducted to ascertain what this disease could be.  It was 
also contended that this disability remains dormant or 
inactive for long periods of time and that he was unaware of 
what the actual problem was until it was identified at the 
Brooke Army Medical Center.  Frequent sun burning during his 
active service was noted which, it was contended, caused his 
skin cancer.

In a November 1996 VA medical evaluation, it was noted that 
from 1992 to 1996, the veteran had several seborrheic 
keratoses removed from his chest and back.  In 1994, the 
veteran had a basal cell carcinoma removed from his left 
chest.  Examination of the veteran revealed that he was blond 
haired and very fair skinned, with a history of being exposed 
to the sun over a long period of time while in the service.  
Examination of his right arm revealed a one-inch incision in 
the middle third of the medial aspect of the right arm, a 
two-inch scar in the middle third of the medial aspect of the 
left arm, and a one-inch incision to the right of the 
umbilicus scar.  All scars were well healed with no 
tenderness and no recurrence.  No keloid formations were 
indicated.  A small scar on the left shoulder, one inch in 
length, well healed, with no keloid formation, was also 
reported.  No recurrence where lipomas had been removed from 
multiple areas was found.  No scars of the abdomen were 
indicated.  A scar of the left chest, one-and-one-half inches 
in size, well healed, was also noted.  No recurrence of basal 
cell cancer was found. 

The examiner was asked whether there was a likely 
relationship between the service-connected lipomas and the 
other skin conditions which had developed.  The examiner 
stated, in pertinent part, that it was felt that there was no 
relationship between the lipomas occurring beneath the level 
of the skin and the fatty tissue and other lesions which he 
had developed in the skin.

In August 1998, the Board remanded this case to the RO to 
fulfill the veteran's request to appear at a hearing.  At a 
hearing held before a hearing officer at the RO in September 
1997, the veteran noted treatment in the Marine Corps 
consisting of salves and instructions to avoid the sun as 
much as possible.  The veteran noted that he was not afforded 
any type of sun protection.  Consistent exposure to sun 
during his active service, including during his role as a 
lifeguard in the United States Army, was again reported and 
frequent sunburns were indicated.  

With regard to the veteran's claim of service connection for 
herpes simplex, the veteran testified that he was first 
diagnosed with herpes simplex in March of 1994.  He described 
the symptoms associated with this condition as those he 
sustained during his active service, including blistering and 
swelling in his groin.  The veteran contended that he had a 
long and substantiated history of misdiagnosis for his herpes 
simplex virus.

At a hearing held before the undersigned in December 1998, 
the veteran reiterated his previous contentions.  He noted 
that during his active service he was expected to work 
outside, shirtless, on numerous occasions.  The veteran also 
noted his work as a lifeguard in Berchtesgaden, Germany.  
When asked by the undersigned whether he had sought treatment 
through medics during his active service, the veteran 
responded in the affirmative.  He also noted, however, that 
no record was made of these treatments.  He had been supplied 
cream to treat and protect him from the sun.  

At this time, the veteran submitted articles in support of 
his claim.  The veteran waived RO consideration of this 
additional evidence.  See 38 C.F.R. § 20.1304(c) (1998).  The 
veteran contended that these articles, noting symptoms 
usually associated with herpes simplex, supports his 
conclusion that he suffered from this condition during his 
active service from 1960 through to his discharge from active 
service in 1985.  The veteran also submitted articles 
indicating that skin cancer was almost universally accepted 
by medical experts to be caused by overexposure to sunlight, 
especially when it results in sunburn and blistering.

Regarding the veteran's claim of service connection for 
herpes simplex, the veteran contended that he contracted this 
disease from a prostitute in Okinawa during the period of 
1959 to 1960.  It was again contended that this condition had 
been misdiagnosed during his 25 years of active service, 
noting that in 1960 this disease was unknown.  It was again 
stated that the symptoms noted during his active service, 
including blisters and rashes, were the residual difficulties 
associated with this condition.  When asked by the 
undersigned when he had been first diagnosed with basal cell 
carcinoma, the veteran responded that he had been first 
diagnosed with this condition in 1994.

The veteran's spouse contended that she had an outbreak of 
herpes simplex in 1980 but had no idea what it was.  The 
veteran's spouse also noted treatment for this condition in 
1992.  

Analysis

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If he has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, the VA is under no duty to assist in any 
further development of the claim.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates the veteran's 
treatment for herpes simplex virus in 1994.  While the 
question of whether the veteran currently suffers from skin 
cancer is unclear, it appears that the veteran did suffer 
from basal cell carcinoma in 1994.  For the purposes of this 
decision, the Board will assume without deciding that the 
veteran currently suffers from both herpes simplex and skin 
cancer.

With respect to the second prong of the Caluza analysis, the 
service medical records and immediate post service medical 
records are silent concerning any herpes simplex condition or 
skin cancer.  While service medical records clearly indicate 
several skin growths were removed during the veteran's active 
service, testing of those growths by competent medical 
professionals failed to indicate skin cancer.

With respect to the third prong of the Caluza analysis, nexus 
evidence, there is no competent medical evidence to associate 
the veteran's herpes simplex condition and alleged skin 
cancer with his active service.  If the service medical 
records do not show the claimed disability and there is no 
medical evidence to link a current disability with the 
veteran's active service or with a service-connected 
disability, the claim is not well grounded.  With respect to 
the application of 38 C.F.R. § 3.303(b) for purposes of well 
grounding a claim by means of chronicity or continuity of 
symptomatology, there is no showing of either skin cancer or 
herpes simplex in service.  Further, with regard to 
continuity of symptoms, the Board does not find that the 
veteran is competent to link any manifestation observable to 
a lay party to an underlying disability for which service 
connection is at issue.  Herpes simplex is not a disorder 
that would be perceivable to lay observation.  With regard to 
his second contention, while the veteran is competent to 
state that he was exposed to the sun during his active 
service, he does not have the medical qualifications to 
associate this exposure to his alleged skin cancer.  Thus, he 
cannot well ground his claim on the basis of continuity of 
symptomatology or chronicity.  Savage, supra.

The Board has considered the veteran's contentions that his 
skin cancer is the result of sun exposure during his active 
service, that he has suffered from herpes simplex from 1960, 
and that this condition was misdiagnosed over the 25 years of 
the veteran's active service.  Regarding the veteran's 
opinion that he suffered from herpes simplex during his 
active service, or that his skin condition is the result of 
exposure to the sun during his active service (as opposed to 
his exposure to the sun either prior to or following his 
active service), the record does not reveal that the veteran 
possesses any medical expertise and he has not claimed such 
expertise.  Thus, his lay assertions on medical issues to the 
effect that sun exposure during his active service caused his 
skin cancer in 1994, or his contention that his herpes 
simplex condition has existed since 1960, have no probative 
value.  On the issue of medical causation, the Court has been 
clear:  "[l]ay apotheosizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose . . ."  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).  The veteran is not competent to provide a medical 
opinion as to the etiology of his herpes simplex or skin 
cancer.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); and Clarkson 
v. Brown, 4 Vet. App. 565, 657 (1993).

In light of the articles submitted by the veteran, the Board 
would concede that exposure to the sun could cause skin 
cancer.  However, the veteran has failed to provide any 
competent medical evidence on whether his exposure to the sun 
during his 25 years of active service has caused, or could 
cause, skin cancer allegedly developed in 1994, years after 
his discharge from active service.  The articles submitted by 
the veteran are generic and do not relate to his specific 
case, including consideration of sun exposure both before his 
active service and after active service. No competent medical 
professional has associated the exposure to the sun during 
his active service with his current alleged skin cancer.  The 
removal of benign fatty tissue during active service does not 
support the contention that he currently suffers from skin 
cancer as the result of his active service.  In this regard, 
it is important to note that the veteran is currently service 
connected for the scarring caused by the removal of the 
benign fatty tissue.  Since the articles are general in 
nature and there is no medical evidence that tends to relate 
the skin cancer to service, the articles are not sufficient 
to well ground the veteran's claim.  See Mattern v. West, No. 
96-1508 (U.S. Vet. App. Feb. 23, 1999).  

With regard to the veteran's contention that he was infected 
with herpes simplex in 1960 and that this condition was 
misdiagnosed during his approximately 25 years of active 
service, as well as during several VA evaluations immediately 
following his discharge from active service, the Board must 
find that he is not competent to reach such a medical 
opinion.  The veteran does not have the medical 
qualifications to either associate his skin cancer with his 
active service or to diagnose himself with herpes simplex in 
1960.  To associate some of the veteran's subjective symptoms 
noted during his extensive active service to a herpes simplex 
condition which is alleged to have existed for approximately 
40 years requires a medical opinion.  

In Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of continuity of symptomatology, a claim is not well 
grounded.  In this case, there is no competent medical 
evidence to associate these alleged disabilities with the 
veteran's active service.  The veteran's own statements made 
at his separation from active service and immediately 
following his active service failed to note any of these 
disorders.  Accordingly, the Board must find the claims to be 
not well grounded as a matter of law.

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claimant alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, the veteran noted that he was diagnosed with the 
conditions at issue at the Brooke Army Medical Center in 
1994.  The Board must note that an attempt by the RO to 
obtain this record was unsuccessful.  In any event, even 
assuming that the veteran was diagnosed with these conditions 
in 1994, such a diagnosis would not well ground the veteran's 
claims.  Thus, neither the Board nor the RO is on notice of 
the existence of any evidence, which exists, that, if true, 
would make the veteran's claims for service connection 
plausible.  Accordingly, the claims are denied.


ORDER

Entitlement to service connection for herpes simplex is 
denied.

Entitlement to service connection for skin cancer is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals




 

